Case 1:20-cv-01395-RC Document 13 Filed 06/08/20 Page 1 of 1

IN THE
UNITED STATES DISTRICT COURT
FOR
THE DISTRICT OF COLUMBIA

 

The Honorable Kevin O. McCarthy, )
et al., )
)

Plaintiffs )

)

V. ) Civil Action No. 1:20-cv £395

)

The Honorable Nancy Pelosi, )
Speaker of the House of Representatives )
et al. )
)

Defendants  )

)

)

NOTICE OF HEARING

The party named below hereby waives oral argument in the interest of cost efficiency to the

court and time since it only involves judicial permission and discretion to rule on this good faith motion

/s/ Row, ON

Ray E. Park er,
Amicus Curiae

on the papers.

5021 Seminary Road
Suite 725

Alexandria, Virginia 22311
(703) 328 - 1015
